Citation Nr: 0902520	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  04-40 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right shoulder.

2.  Entitlement to service connection for a right thumb 
disability.

3.  Entitlement to a compensable rating for service-connected 
laceration of the right shoulder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to 
January 1985.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 RO decision, which 
denied claims for service connection for arthritis of the 
right shoulder and a right thumb condition, and denied a 
claim for a compensable rating for service-connected 
laceration of the right shoulder.

In June 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the St. Petersburg, Florida 
RO, and this case remanded in September 2007 for further 
evidentiary development.


FINDINGS OF FACT

1.  The veteran is not shown to have arthritis of the right 
shoulder that is etiologically related to a disease, injury, 
or event in service.

2.  The veteran is not shown to have a right thumb disability 
that is etiologically related to a disease, injury, or event 
in service.

3.  The veteran's service-connected laceration of the right 
shoulder is manifested by subjective complaints of residuals 
scars following the removal of sutures. 






CONCLUSIONS OF LAW

1.  Arthritis of the right shoulder was not incurred in or 
aggravated by active service.  See 38 U.S.C.A. § 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008).

2.  A right thumb disability was not incurred in or 
aggravated by active service.  See 38 U.S.C.A. § 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008).

3.  The criteria for a compensable disability rating for 
laceration of the right shoulder have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.321, 4.118, Diagnostic Code 7805 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his or her possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

VCAA letters dated in May 2003 and January 2005 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b)(1) 
(2008); Quartuccio, at 187.  The veteran was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  These letters informed him that 
additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.  Additionally, the veteran 
was sent a letter in October 2007, which described how 
appropriate disability ratings and effective dates were 
assigned.  

With regards to the veteran's claims, the May 2003 and 
January 2005 VCAA letters specifically satisfied the elements 
(2) and (3) of the duty to notify, articulated above.  See 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(b)(1) (2008); Quartuccio, at 187.  With specific regard 
to the first element, the Board notes that, in order to 
satisfy the first Pelegrini II element for an increased-
compensation claim, section 5103(a) compliant notice must 
meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   For the 
following reasons, the Board finds that any defects with 
regard to the Vazquez-Flores test are non-prejudicial.  

Preliminarily, the Board notes that the original notice 
provided in this case was issued prior to the decision in 
Vazquez-Flores.  As such it does not take the form prescribed 
in that case.  Failure to provide pre-adjudicative notice of 
any of the necessary duty to notify elements is presumed to 
create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair. 
 See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In May 2003 and January 2005, the RO sent the veteran VCAA 
letters, which indicated that he should provide evidence 
showing that his service-connected laceration of the right 
shoulder had increased in severity.  In addition, the veteran 
was questioned about his daily life, with regards to his 
service-connected laceration of the right shoulder, during 
the course of the August 2003 and September 2008 VA 
examinations performed in association with this claim.  The 
veteran provided statements at these examinations in which he 
detailed the impact of his disability on his daily life.  In 
light of the notice given, and the questions asked, the Board 
finds that a reasonable person would have known that the 
evidence needed to show that his disability had worsened and 
what impact that had on his occupation and daily life.  
Furthermore, based on the responses provided by the veteran, 
the Board finds that he had actual knowledge of the 
requirement, and that any failure to provide him with 
adequate notice is not prejudicial.  See Sanders, supra.  The 
Board finds that the first criterion is satisfied.  See 
Vazquez-Flores.  

As to the second element, the Board notes that the veteran is 
service connected for laceration of the right shoulder.  As 
will be discussed below, this disability is currently rated 
under 38 C.F.R. §§ 4.118.  Notification of the specific 
rating criteria was provided in the September 2004 statement 
of the case (SOC), after which, the veteran was issued an 
October 2008 supplemental statement of the case (SSOC).  

As to the third element, the Board notes that this 
information was provided in the October 2007 VCAA letter in 
which it was noted that a disability rating would be 
determined by application of the ratings schedule and 
relevant Diagnostic Codes based on the extent and duration of 
the signs and symptoms of his disability and its impact on 
his employment and daily life.  See Vazquez-Flores; Sanders, 
supra. 
As to the fourth element, the May 2003 and January 2005 
letters did provide notice of the types of evidence, both lay 
and medical, that could be submitted in support of a claim 
for an increased rating.  The Board finds that the fourth 
element of Vazquez-Flores is satisfied.  See id.  

In light of the foregoing, the Board finds that any notice 
defect as to the requirements of Vazquez-Flores is 
nonprejudicial.  The Board, therefore, finds that VA has 
discharged its duty to notify.  See Pelegrini II, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and 
relevant private and VA medical records are in the file.  All 
records identified by the veteran as relating to these claims 
have been obtained, to the extent possible.  The Board finds 
that the record contains sufficient evidence to make a 
decision on the claims.  VA has fulfilled its duty to assist.

With regards to claims for service connection, the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2008).  
The veteran was provided a VA examination, which addressed 
his claims for service connection for a right thumb 
disability and arthritis of the right shoulder, in September 
2008.  The examiner reviewed the claims folder.  The Board 
finds this examination report and accompanying opinions to be 
thorough and complete.  Therefore, the Board finds this 
examination report and opinions are sufficient upon which to 
base a decision with regards to these claims.  

With respect to claims for increased ratings, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the veteran with examinations for his 
laceration of the right shoulder in August 2003 and September 
2008.  There is no objective evidence indicating that there 
has been a material change in the severity of this disability 
since he was last examined.  See 38 C.F.R. § 3.327(a) (2008).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate examination was conducted.  See VAOPGCPREC 11-95.  
The Board finds these examination reports to be thorough and 
consistent with contemporaneous medical records.  Thus, the 
Board concludes that the examinations in this case are 
adequate upon which to base a decision with regards to this 
claim. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008). 

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2008).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2008).

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2008).  But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in 
such cases, when the factual findings show distinct time 
periods during which a claimant exhibits symptoms of the 
disability at issue and such symptoms warrant different 
evaluations, staged evaluations may also be assigned.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2008).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  

1.  Entitlement to service connection for arthritis of the 
right shoulder.

The veteran is seeking entitlement to service connection for 
arthritis of the right shoulder.  Specifically, the veteran 
has indicated that he fell through glass while playing 
basketball during active duty, suffering injury to his right 
shoulder.  See hearing transcript, June 2007.  

Upon review of the claims folder, the Board notes that a 
service medical record from January 1981 reflects that the 
veteran was pushed into a closed window while playing 
basketball.  It was noted that he suffered lacerations to his 
shoulder and was given 4 sutures.  No further treatment was 
noted, nor did the veteran complain of further pain or 
disability for the duration of his active duty.  However, he 
has recently stated that he attempted to complain about his 
shoulder problems upon discharge from service but was told 
that he was not allowed to complain about everything that was 
wrong with him.  See hearing transcript, June 2007.  

The Board notes that the veteran underwent VA examinations in 
August 2003 and September 2008.  At the August 2003 VA 
examination, the veteran reported that he injured his right 
shoulder in 1982 on active duty while playing basketball.  He 
suffered a laceration on his right shoulder, which was 
repaired.  He sought no further treatment for this injury for 
the duration of his active duty.  Since his discharge from 
service, he has seen private physicians on 2 occasions.  One 
of these physicians did not render a diagnosis but prescribed 
exercises for his shoulder.  The other physician obtained x-
rays of his shoulder and told him that he had arthritis.  The 
veteran reported at this examination that his right shoulder 
hurts constantly and pops frequently.  On examination, the 
veteran was found to have prominent acromioclavicular joints, 
bilaterally, with no evidence of shoulder girdle atrophy.  
There was no localized tenderness of his shoulder and he had 
a full range of painless motion.  His impingement test and 
drop-arm test were normal.  There was no evidence of 
crepitation of his shoulder, and muscle strength and grip of 
both hands were normal.  X-rays of the veteran's right 
shoulder revealed no abnormalities of the acromioclavicular 
joints; the glenohumeral joints were well maintained and 
there was no evidence of arthritic changes.  The examiner 
stated that the veteran's right shoulder was normal and 
provided a diagnosis of pain of the right shoulder.

In September 2008, the veteran underwent another VA 
examination.  At this examination, the examiner reviewed the 
claims folder and examined the veteran.  The veteran reported 
pain and stiffness in his right shoulder.  Upon examination, 
it was noted that, upon repetitive testing, the veteran's 
range of motion values were unchanged from baseline values 
reported, with no pain, fatigue, weakness, or incoordination.  
His range of flexion was reported at 0 to 145 degrees, range 
of abduction at 0 to 145 degrees, range of external rotation 
at 0 to 90 degrees, and range of internal rotation at 0 to 65 
degrees.  It was noted that there was no loss of bone or part 
of a bone, recurrent shoulder dislocations, inflammatory 
arthritis, or joint ankylosis.  Crepitus, tenderness, painful 
movement, and abnormal motion of the right shoulder were 
noted.  The veteran was diagnosed with right shoulder 
impingement syndrome.  The examiner concluded that it is less 
likely as not that the veteran's right shoulder condition was 
caused by or a result of injury/treatment during military 
service.  The examiner stated that this conclusion was based 
on review of medical records, medical literature, and his 
clinical experience.  He noted that there is no evidence of a 
chronic right shoulder condition during active duty and in 
many years following separation.  A nexus cannot be made 
between the 1982 in-service injury and the current findings 
and diagnosis.    

The Board notes that the claims folder also contains private 
treatment records.  Specifically, in an August 2002 private 
treatment record, it was noted that the veteran complained of 
some pain involving the subacromial area with some snapping 
in abduction and external rotation.  See J.M.F., D.O., P.A. 
treatment record, August 2002.  X-rays of his right shoulder 
showed some mild to moderate degenerative changes involving 
the acromioclavicular joint.  He was diagnosed with anterior 
impingement syndrome of the right shoulder. 

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) 
(2008).  While the Board notes the veteran's contention that 
he injured his right shoulder during active duty, the 
documentation of the incident that he described contains no 
reference to an injury beyond the superficial laceration.  In 
addition, the remainder of the veteran's service medical 
records are absent any treatment, complaints, or diagnosis of 
a chronic right shoulder disability.  The Board also notes 
that the claims folder contains no competent medical opinion 
relating a current right shoulder disability to service.  In 
fact, the only medical opinion of record specifically states 
that no nexus can be made between a current right shoulder 
condition and the veteran's active duty service.  As such, 
the veteran's claim fails.  See Hickson, supra. 

The Board has considered the veteran's contentions that he 
has a current right shoulder disability as the result of his 
active duty service.  However, no medical evidence has been 
submitted to support this contention.  The veteran can attest 
to factual matters of which he had first-hand knowledge, to 
include symptoms experienced before and after service.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, even where a veteran asserted continuity of 
symptomatology since service, the Court has held that medical 
evidence was required to establish "a nexus between the 
continuous symptomatology and the current claimed condition . 
. . " See, e.g., McManaway v. West, 13 Vet. App. 60, 66 
(1999), vacated on other grounds sub nom. McManaway v. 
Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. 
App. 117 (1999).  As noted, the a competent VA health care 
specialist considered the veteran's reported history, but 
nevertheless concluded that the veteran did not have a 
chronic right shoulder condition related to the in-service 
injury.

In addition, the Board notes that the claims folder contains 
no evidence of right shoulder complaints or treatment until 
2002, approximately 20 years after the alleged in-service 
injury to his shoulder.  A prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or disease was incurred in service, which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
a right shoulder disability, and the benefit of the doubt 
rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  There is not an approximate balance of 
evidence.  See generally Gilbert, supra; Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).

2.  Entitlement to service connection for a right thumb 
disability.

The veteran is also seeking entitlement to service connection 
for a right thumb disability.  Specifically, the veteran has 
indicated that he fell through glass while playing basketball 
during active duty, suffering injury to his right thumb.  See 
hearing transcript, June 2007.  He asserts that he was 
informed at this time that he jammed his thumb.  Id. 

As discussed in detail above, a service medical record from 
January 1981 reflects that the veteran was pushed into a 
closed window while playing basketball.  It was noted that he 
suffered lacerations to his shoulder.  No injury to his thumb 
was noted at this time, or at any time during service.  
However, the Board notes that the veteran has recently stated 
that he attempted to complain about his thumb problem upon 
discharge from service but was told that he was not allowed 
to complain about everything that was wrong with him.  See 
hearing transcript, June 2007.  The Board also notes that the 
veteran's May 1980 entrance examination report reflects that 
he had broken his thumb or finger prior to entering service.  
However, the veteran has indicated that this was incorrect, 
and he had never broken his thumb prior to active duty.  See 
hearing transcript, June 2007.  Regardless, as this entrance 
examination report does not specify which thumb was broken, 
the Board will proceed as if the veteran's right thumb was in 
sound condition upon entry into service. 

In September 2008, the veteran underwent a VA examination for 
his right thumb.  The examiner reviewed the claims folder and 
noted the veteran's account of injuring his right thumb 
during service while playing basketball.  The veteran 
reported that he began experiencing pain and noticed a 
popping following this 1982 injury.  He reported that he 
continued to experience a little popping and pain over the 
years but did not seek treatment until the early 2000's.  The 
veteran reported that he wore a right wrist splint for carpal 
tunnel syndrome.  Upon examination of the veteran's right 
thumb and hand, to include extensive range of motion testing, 
the examiner opined that the veteran's right thumb condition 
is not caused by or a result of injuries during military 
service.  Based on review of the medical records and his 
clinical experience, the examiner stated that there is 
nothing in the record to suggest a chronic right thumb 
condition during service or in the many, many years following 
separation.  He concluded by stating that a nexus cannot be 
made.

The Board notes that the claims folder also contains private 
treatment records.  Specifically, in an August 2002 private 
treatment record, it was noted that the veteran complained of 
pain and snapping of the base of his right thumb.  See 
J.M.F., D.O., P.A. treatment record, August 2002.  X-rays 
revealed mild to moderate degenerative changes involving the 
first metacarpal trapezial joint.  The claims folder also 
contains a report of a May 2000 surgery, conducted at the 
Jacksonville Surgery Center, for treatment of right carpal 
syndrome.

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) 
(2008).  While the Board notes the veteran's contention that 
he injured his right thumb during active duty, the 
documentation of the incident that he described simply 
contains no reference to a thumb injury.  In addition, the 
remainder of the veteran's service medical records are absent 
any treatment, complaints, or diagnosis of a thumb condition.  
The Board also notes that the claims folder contains no 
competent medical opinion relating a current right thumb 
condition to service.  In fact, the only medical opinion of 
record specifically states that no nexus can be made between 
a current thumb condition and the veteran's active duty 
service.  As such, the veteran's claim fails.  See Hickson, 
supra. 

The Board has considered the veteran's contentions that he 
has a current right thumb disability as the result of his 
active duty service.  As previously indicated, the veteran 
can attest to factual matters of which he had first-hand 
knowledge, to include symptoms experienced before and after 
service.  However, even where a veteran asserted continuity 
of symptomatology since service, medical evidence is required 
to establish a nexus between the continuous symptomatology 
and the current claimed condition.  In this case, the only 
competent medical opinion of record found that a nexus could 
not be made between his current thumb problems and his in-
service injury.

In addition, the Board notes that the claims folder contains 
no evidence of right thumb complaints or treatment until 
2002, approximately 20 years after the alleged in-service 
injury to his thumb.  As noted, a prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or disease was incurred in service, which resulted in any 
chronic or persistent disability. 

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
a right thumb disability, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
There is not an approximate balance of evidence.  See 
generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).

3.  Entitlement to a compensable rating for service-connected 
laceration of the right shoulder. 

In an August 2003 rating decision, the RO continued an 
evaluation of 0 percent under Diagnostic Code 7805 for the 
veteran's service-connected laceration of the right shoulder.  
The veteran seeks a higher rating.

Under Diagnostic Code 7805, scars are rated on limitation of 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2008).

Diagnostic Code 7801 evaluates scars that are not located on 
the head, face, or neck, that are deep or that cause limited 
motion.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  
Under this diagnostic code, a 10 percent rating is assigned 
for scars, other than head, face, or neck, that are deep or 
that cause limited motion and which cover an area or areas 
exceeding 6 square inches (39 sq. cm.).  A 20 percent rating 
is assigned for such scars which cover an area or areas 
exceeding 12 square inches (77 sq. cm.).  A 30 percent rating 
is assigned for such scars which cover an area or areas 
exceeding 72 square inches (465 sq. cm.).  A 40 percent 
rating is assigned for such scars which cover an area or 
areas exceeding 144 square inches (929 sq. cm.).  According 
to Note (2) of this diagnostic code, a deep scar is one 
associated with underlying soft tissue damage.  

The Board notes that the veteran underwent VA examinations in 
August 2003 and September 2008.  At the August 2003 VA 
examination, the veteran reported that he injured his right 
shoulder in 1982 on active duty while playing basketball.  He 
suffered a laceration on his right shoulder, which was 
repaired.  He sought no further treatment for this injury for 
the duration of his active duty.  Since his discharge from 
service, he has seen private physicians on 2 occasions.  One 
of these physicians did not render a diagnosis but prescribed 
exercises for his shoulder.  The other physician obtained x-
rays of his shoulder and told him that he had arthritis.  The 
veteran reported at this examination that his right shoulder 
hurts constantly and pops frequently.  With specific regards 
to the veteran's service-connected scar, it was noted that 
there was no visible laceration about his right shoulder.  
The veteran pointed to the lateral border of the lower aspect 
of his scapula as being the location of the laceration, but 
this was not easily discernible. 

In September 2008, the veteran underwent another VA 
examination.  Upon review of the claims folder and 
examination of the veteran, it was noted that no definite 
scars in the right shoulder region could be seen, with 
special attention on the posterior shoulder region where 
sutures were placed in 1982. 

The Board notes that the claims folder contains no private or 
VA medical records documenting treatment or complaints 
associated with the veteran's right shoulder laceration.  In 
fact, the veteran specifically stated at the June 2007 
hearing that he experienced pain in his right shoulder, 
solely in the joint; the pain did not radiate from his 
service-connected laceration; and that no medical 
professional had ever told him that his joint pain was 
related to those lacerations or scars.  Further, his private 
physician, Dr. J.M.F., indicated only that he had arthritis 
of his right shoulder.  In addition, the veteran denied that 
the scar itself was painful or tender.  

With regards to evaluating the veteran's lacerations under 
Diagnostic Codes 7801 and 7805, the Board notes that the 
evidence of record gives no indication that the veteran 
experiences a loss of function or limited motion due to these 
lacerations, nor does the evidence of record reveal that the 
veteran's lacerations are deep or associated with underlying 
soft tissue damage.  At both the August 2003 and September 
2008 VA examinations, the veteran's service-connected 
lacerations were noted as not being visible.  In addition, 
the veteran does not allege that he suffers a loss of 
function or limited motion due to these lacerations.  As 
such, a compensable evaluation cannot be awarded under 
Diagnostic Codes 7801 or 7805. 

The Board has, however, considered alternative avenues 
through which the veteran may obtain increased disability 
ratings.  With regards to Diagnostic Code 7800, this 
diagnostic code evaluates disfigurement of the head, face, or 
neck.  As the veteran's service-connected lacerations are on 
his right shoulder, this diagnostic code is inapplicable.    

Diagnostic Code 7802 evaluates scars that are not located on 
the head, face, or neck, that are superficial and that do not 
cause limited motion.  38 C.F.R. § 4.118.  Under Diagnostic 
Code 7802, a 10 percent rating is assigned for scars, other 
than head, face, or neck, that are superficial and that do 
not cause limited motion and which cover an area or areas of 
144 square inches (929 sq. cm.) or greater.  There is no 
indication in the evidence of record that the veteran's 
lacerations cover an area of this size.  The Board notes that 
the veteran asserted in his November 2004 VA Form 9 Appeal 
that he believed the examiner at the August 2003 VA 
examination was incorrect when he stated that he could not 
find a visible scar.  However, the Board notes that the 
August 2003 findings are supported by the September 2008 VA 
examination report.  In addition, there is still no 
indication that any laceration on the veteran's right 
shoulder covers an area of 144 square inches or greater.  The 
Board places more probative weight on the findings of these 
health care specialists than on the veteran's lay assertions.  
As such, this diagnostic code is inapplicable.

Under Diagnostic Code 7803, superficial and unstable scars 
warrant a 10 percent evaluation.  38 C.F.R. § 4.118.  An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Id. at Note (1) 
(2008).  The evidence of record does not reflect that such a 
loss of skin has occurred.  As discussed in the August 2003 
and September 2008 VA examination reports, the veteran's 
lacerations are currently not visible.  Therefore, this 
diagnostic code is inapplicable.  

Under Diagnostic Code 7804, superficial scars that are 
painful on examination warrant a 10 percent evaluation.  38 
C.F.R. § 4.118.  As discussed, the claims folder contains no 
evidence of record indicating that the veteran's scars are 
painful on examination.  These scars were specifically 
reported as being not tender or painful at the June 2007 
hearing.  Therefore, this diagnostic code is inapplicable. 

The Board notes that there are no other relevant skin 
diagnostic code sections for consideration in rating the 
severity of the veteran's lacerations of the right shoulder. 

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's lacerations of the right 
shoulder have not been shown to cause marked interference 
with employment beyond that contemplated by the Schedule for 
Rating Disabilities, as discussed above; have not 
necessitated frequent periods of hospitalization; and have 
not otherwise rendered impractical the application of the 
regular schedular standards utilized to evaluate the severity 
of the disability.  Thus, the Board finds that the 
requirements for an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board concludes that the preponderance of the evidence is 
against the claim for an increased rating, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  There is not an approximate balance of 
evidence.  See generally Gilbert, supra; Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged 
ratings is not for application.  Hart, supra.


ORDER

Entitlement to service connection for arthritis of the right 
shoulder is denied.

Entitlement to service connection for a right thumb 
disability is denied.

Entitlement to a compensable rating for service-connected 
laceration of the right shoulder is denied. 



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


